Exhibit 10.5

 

 

 

STOCKHOLDERS’ AGREEMENT

by and among

GRAHAM PACKAGING COMPANY INC.

and

BLACKSTONE CAPITAL PARTNERS III MERCHANT BANKING FUND L.P.,

BLACKSTONE OFFSHORE CAPITAL PARTNERS III L.P.

and

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP III L.P.

Dated as of February 10, 2010

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page Article I.    INTRODUCTORY MATTERS    1

1.1

   Defined Terms    1

1.2

   Construction    3 Article II.    CORPORATE GOVERNANCE MATTERS    3

2.1

   Board of Directors    3

2.2

   VCOC    5 Article III.    COVENANTS    5

3.1

   Books and Records; Access    5

3.2

   Periodic Reporting    5 Article IV.    MISCELLANEOUS    6

4.1

   Termination    6

4.2

   Notices    6

4.3

   Further Assurances    7

4.4

   Assignment    7

4.5

   Amendment; Waiver    7

4.6

   Third Parties    7

4.7

   Governing Law    7

4.8

   Jurisdiction    7

4.9

   MUTUAL WAIVER OF JURY TRIAL    8

4.10

   Specific Performance    8

4.11

   Entire Agreement    8

4.12

   Titles and Headings    8

4.13

   Severability    8

4.14

   Counterparts    8

4.15

   Effectiveness    8

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

STOCKHOLDERS’ AGREEMENT, dated as of February 10, 2010 (and effective as set
forth in Section 4.15 of this Agreement), by and among Graham Packaging Company
Inc., a Delaware corporation (the “Company”) and Blackstone Capital Partners III
Merchant Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and
Blackstone Family Investment Partnership III L.P.

BACKGROUND:

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined in Section 1.1); and

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”) of the Company, the Company and the Blackstone Entities
wish to set forth certain understandings between such parties, including with
respect to certain governance matters.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I. INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Stockholders’ Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Applicable Law” means, with respect to any Person, any statute, law,
regulation, ordinance, rule, injunction, order, decree, governmental approval,
directive, requirement, or other governmental restriction or any similar form
of, decision of, or determination by, any governmental authority or the
Exchange, applicable to such Person or its Subsidiaries or their respective
assets.

“Blackstone Designee” has the meaning set forth in Section 2.1(c).

“Blackstone Entities” means Blackstone Capital Partners III Merchant Banking
Fund L.P., Blackstone Offshore Capital Partners III L.P., Blackstone Family
Investment Partnership III L.P., their Affiliates and their respective
successors and Permitted Assigns.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Closing Date” has the meaning set forth in the Background.



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any member of the Board.

“Exchange” shall mean the New York Stock Exchange or such other stock exchange
or securities market on which the Common Stock is listed or quoted.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Independent Director” shall mean an “independent director” as such term is used
in the listing requirements of the Exchange.

“IPO” has the meaning set forth in the Background.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Permitted Assigns” means with respect to the Blackstone Entities, their
respective Affiliates and a Transferee of shares of Common Stock transferred
other than pursuant to a widely distributed public sale that agrees to become
party to, and to be bound to the same extent as its transferor by the terms of,
this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or

 

2



--------------------------------------------------------------------------------

more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Total Number of Directors” has the meaning set forth in Section 2.1(c).

“Transfer” (including its correlative meanings, “Transferor”, Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II. CORPORATE GOVERNANCE MATTERS

2.1 Board of Directors. (a) On the Closing Date, the Board shall consist of
seven members (each a “Director”). Four Directors shall be nominated by the
Blackstone Entities. In addition, the Board shall nominate two Independent
Directors. Immediately prior to the Closing Date, the Blackstone Entities shall
vote by written consent of all of their Common Stock such that the Blackstone
Designees (defined below) and the Independent Directors nominated by the Board
shall be elected to the Board of Directors.

(b) The initial Directors shall consist of the following individuals, which
shall be members of the class set forth opposite their name below:

 

Class I (initial term expiring in 2010):    James A. Quella (Blackstone
Designee)    Charlie Kiernan (Independent Director)
Class II (initial term expiring in 2011):    Mark Burgess (Chief Executive
Officer)    Gary Michael (Independent Director)    Angelo Acconcia (Blackstone
Designee) Class III (initial term expiring in 2012):    Chinh Chu (Blackstone
Designee)    John Chiminski (Blackstone Designee)   

(c) Following the Closing Date, the Blackstone Entities and/or their Permitted
Assigns (as defined herein) shall have the right, but not the obligation, to
nominate to the Board a number of designees equal to: (i) at least a majority of
the total number of directors comprising the Board (the “Total Number of
Directors”), so long as the Blackstone Entities collectively beneficially own
35% or

 

3



--------------------------------------------------------------------------------

more of the voting power of all shares of the Company’s capital stock entitled
to vote generally in the election of Directors; (ii) 42% of the Total Number of
Directors, in the event that the Blackstone Entities collectively beneficially
own 25% or more, but less than 35%, of the voting power of all shares of the
Company’s capital stock entitled to vote generally in the election of Directors;
(iii) 28% of the Total Number of Directors, in the event that the Blackstone
Entities collectively beneficially own 15% or more, but less than 25%, of the
voting power of all shares of the Company’s capital stock entitled to vote
generally in the election of Directors; (iv) 14% of the Total Number of
Directors, in the event that the Blackstone Entities collectively beneficially
own 5% or more, but less than 15%, of the voting power of all shares of the
Company’s capital stock entitled to vote generally in the election of Directors.
For purposes of calculating the number of directors that the Blackstone Entities
(and/or their Permitted Assigns) are entitled to designate pursuant to the
immediately preceding sentence, any fractional amounts shall automatically be
rounded up to the nearest whole number (e.g., one and one quarter (1 1/4)
Directors shall equate to two (2) Directors) and any such calculations shall be
made on a pro forma basis, including, for the avoidance of doubt, taking into
account any increase in the size of the Board. In the event that the Blackstone
Entities (and/or their Permitted Assigns) has nominated less than the total
number of designees the Blackstone Entities (and/or their Permitted Assigns)
shall be entitled to nominate pursuant to this Section 2.1(c), the Blackstone
Entities (and/or their Permitted Assigns) shall have the right, at any time, to
nominate such additional designees to which it is entitled, in which case, the
Directors shall take all necessary corporation action to (x) enable the
Blackstone Entities (and/or their Permitted Assigns) to nominate such additional
individuals, whether by increasing the size of the Board, subject to the maximum
number of Directors set forth in Article VI, paragraph (A) of the Restated
Certificate of Incorporation of the Company, or otherwise and (y) to designate
such additional individuals nominated by the Blackstone Entities (and/or their
Permitted Assigns) to fill such newly-created vacancies. Each such person whom
the Blackstone Entities (and/or their Permitted Assigns) shall actually nominate
pursuant to this Section 2.1(c) and who is thereafter elected to the Board to
serve as a Director shall be referred to herein as a “Blackstone Designee”)

(d) In accordance with the Restated Certificate of Incorporation, and as
indicated in Section 2.1(b), the initial Board shall be divided into three
classes designated Class I, Class II and Class III. Each class shall consist, as
nearly as possible, of one-third of the total number of Directors constituting
the entire Board. Class I directors (“Class I Directors”) shall be originally
elected for a term expiring at the succeeding annual meeting of stockholders,
Class II directors (“Class II Directors”) shall be originally elected for a term
expiring at the second succeeding annual meeting of stockholders, and Class III
directors (“Class III Directors”) shall be originally elected for a term
expiring at the third succeeding annual meeting of stockholders, in each case
following the Closing Date. The Blackstone Designees shall at all times be
apportioned among the classes so as to maintain the number of Directors in each
class as nearly equal as possible.

(e) Within one year of the Closing Date, if the Board is required by Applicable
Law to have a majority of Independent Directors, the Blackstone Entities will
use their best efforts to cause the size of the Board to increase to nine
directors. The Board shall fill the vacancies thus created with Independent
Directors, each of whom shall be apportioned as evenly as possible among the
classes.

(f) If at any time the Board is required by Applicable Law to have additional
Independent Directors beyond those provided for in this Agreement, the
Blackstone Entities will use their best efforts to cause the size of the Board
to be increased by such number as is necessary to comply with Applicable Law.
Each vacancy thus created shall be filled with an Independent Director, each of
whom shall be apportioned as evenly as possible among the classes.

(g) In the event that a vacancy is created at any time by the death, disability,
retirement or resignation of any Director designated pursuant to this
Section 2.1, the remaining Directors

 

4



--------------------------------------------------------------------------------

and the Company shall cause the vacancy created thereby to be filled by a new
designee of the Blackstone Entities (and/or their Permitted Assigns), if such
Director was designated by the Blackstone Entities (and/or their Permitted
Assigns), as soon as possible, and the Company hereby agrees to take, at any
time and from time to time, all actions necessary to accomplish the same.

(h) The Company agrees to include in the slate of nominees recommended by the
Board the persons designated pursuant to this Section 2.1 and to use its best
efforts to cause the election of each such designee to the Board, including
nominating such individuals to be elected as Directors as provided herein.

2.2 VCOC. (a) In the event that the Company ceases to qualify as an “operating
company” (as defined in 29 C.F.R. ss. 2510.3-101(c)) (a “VCOC Event”), then the
Company and each Blackstone Entity will cooperate in good faith to take all
reasonable action necessary to provide that the investment (or at least 51% of
the investment valued at cost) of each Blackstone Entity that qualifies as a
“venture capital operating company” (as defined in 29 C.F.R. ss. 2510.3-101(d)
(a “VCOC Stockholder”) shall continue to qualify as a “venture capital
investment” (as defined in 29 C.F.R. ss. 2510.3-101(d)) (a “VC Investment”).

(b) Each VCOC Stockholder shall execute a side letter in the form attached
hereto as Annex A and shall have the supplemental rights and obligations
provided in such side letter.

ARTICLE III. COVENANTS

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. The Company shall, and shall cause its
Subsidiaries to, permit the Blackstone Entities and their respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to review the books and records of the Company or any of such
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of such Subsidiaries with the officers of the Company or any such
Subsidiary; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used its best efforts to enter into an arrangement pursuant to which it may
provide such information to the Blackstone Entities without the loss of any such
privilege.

3.2 Periodic Reporting. (a) The Company will promptly deliver to each Blackstone
Entity when available one copy of each annual report on Form 10-K and quarterly
report on Form 10-Q of the Company, as filed with the SEC. In the event the
Company is not required to file an annual report on Form 10-K or quarterly
report on Form 10-Q, the Company may, in lieu of the requirements of the
preceding sentence, deliver, or cause to be delivered, the following to each
Blackstone Entity:

(i) as soon as available, but not later than ninety (90) days after the end of
each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
the related statements of operations and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, all in reasonable detail;

(ii) commencing with the fiscal period ending after September 30, 2010, as soon
as available, but in any event not later than forty five (45) days after the end
of each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Company and its Subsidiaries, and the related
statements of operations and cash flows for such quarter and for the period
commencing on the first day of the fiscal year and ending on the last day of
such quarter;

 

5



--------------------------------------------------------------------------------

(b) The Company shall deliver or cause to be delivered to each Blackstone
Entity:

(i) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(ii) such other reports and information as may be reasonably requested by any
Blackstone Entity; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used its best efforts to enter into an arrangement pursuant to which it may
provide such information to the Blackstone Entities without the loss of any such
privilege.

ARTICLE IV. MISCELLANEOUS

4.1 Termination. This Agreement shall terminate on the earlier to occur of:
(x) such time as the Blackstone Entities are no longer entitled to designate a
Director pursuant to Section 2.1(c) and (y) upon the delivery of a written
notice by the Blackstone Entities to the Company requesting that this Agreement
terminate.

4.2 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party hereto shall be in writing, shall
be and shall be deemed given when (a) delivered personally, (b) five (5)
Business Days after being sent by certified or registered mail, postage prepaid,
return receipt requested, (c) one (1) Business Day after being sent by Federal
Express or other nationally recognized overnight courier, or (d) if transmitted
by facsimile, if confirmed within 24 hours thereafter by a signed original sent
in the manner provided in clause (a), (b) or (c) to the parties at the following
addresses (or at such other address for a party as shall be specified by notice
from such party):

if to the Company:

Graham Packaging Company Inc.

2401 Pleasant Valley Road

York, Pennsylvania 17402

Attention: Chief Legal Officer

Fax: (717) 849-8541

with a required copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Wilson S. Neely

Fax: (212) 455-2502

 

6



--------------------------------------------------------------------------------

if to the Blackstone Entities:

c/o The Blackstone Group L.P.

345 Park Avenue, 31st Floor

New York, New York 10154

Attention: Chinh Chu

Fax: (212) 583-5722

with a required copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Wilson S. Neely

Fax: (212) 455-2502

4.3 Further Assurances. The parties hereto will use their best efforts to sign
such further documents, cause such meetings to be held, resolutions passed,
exercise their votes and do and perform and cause to be done such further acts
and things as may be necessary in order to give full effect to this Agreement
and every provision hereof.

4.4 Assignment. Neither the Company nor the Blackstone Entities shall assign all
or any part of this Agreement without the prior written consent of the other
party; provided, however, that the Blackstone Entities shall be entitled to
assign, in whole or in part, to any of their Permitted Assigns without such
prior written consent. Except as otherwise provided herein, this Agreement will
inure to the benefit of and be binding on the parties hereto and their
respective successors and permitted assigns.

4.5 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the parties hereto. No waiver
by any party of any of the provisions hereof will be effective unless explicitly
set forth in writing and executed by the party so waiving. Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, will be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.

4.6 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any Person that is not a party hereto nor create or establish any
third party beneficiary hereto.

4.7 Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware.

4.8 Jurisdiction. The Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware
having jurisdiction) shall have exclusive jurisdiction over the parties with
respect to any dispute or controversy between them arising under or in
connection with this agreement and, by execution and delivery of this agreement,
each of the parties to this Agreement submits to the exclusive jurisdiction of
those courts, including but not limited to the in personam and subject matter
jurisdiction of those courts, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens,

 

7



--------------------------------------------------------------------------------

the absence of in personam or subject matter jurisdiction and any similar
grounds, consents to service of process by mail (in accordance with the notice
provisions of this Agreement) or any other manner permitted by Law, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.

4.9 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS
OR REMEDIES UNDER THIS AGREEMENT.

4.10 Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

4.11 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.

4.12 Titles and Headings. The section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement.

4.13 Severability. If one or more of the provisions, paragraphs, words, clauses,
phrases or sentences contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

4.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will be
deemed to be one and the same instrument.

4.15 Effectiveness. This Agreement shall become effective upon the Closing Date
and shall be of no force and effect (i) prior to the Closing Date and (ii) if
the closing of the IPO has not been consummated within ten (10) Business Days
from the date of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

GRAHAM PACKAGING COMPANY INC. By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   President and Assistant Secretary BLACKSTONE
CAPITAL PARTNERS III MERCHANT BANKING FUND L.P. By:  

Blackstone Management Associates III LLC, its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director BLACKSTONE OFFSHORE
CAPITAL PARTNERS III L.P. By:  

Blackstone Management Associates III LLC, its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP III L.P. By:  

Blackstone Management Associates III LLC, its General Partner

By:  

/s/ Chinh E. Chu

Name:   Chinh E. Chu Title:   Senior Managing Director



--------------------------------------------------------------------------------

ANNEX A

GRAHAM PACKAGING COMPANY INC.

[                            ], [        ]

[VCOC INVESTOR]

[ADDRESS]

Dear Sir/Madam:

Reference is made to the Stockholders’ Agreement dated as of [                ]
[    ], 2010 among Graham Packaging Company Inc. (the “Company”),
[                    ] (the “VCOC Investor”) and the other stockholders of the
Company identified therein (the “Stockholders’ Agreement”) to which a form of
this letter agreement is attached as Annex A.

The Company hereby agrees that for so long as a VCOC Investor, directly or
indirectly through one or more conduit subsidiaries, continues to hold, together
with its affiliates, securities of the Company representing (or convertible into
equity securities of the Company representing) at least [5]% of the total voting
power of the Company’s equity securities, without limitation or prejudice of any
the rights provided to such VCOC Investor under the LLC Agreement or any
stockholders agreement relating to the Company, the Company shall:

 

  1) Provide such VCOC Investor or its designated representative with:

 

  a. the right to visit and inspect any of the offices and properties of the
Company and its subsidiaries and inspect and copy the books and records of the
Company and its subsidiaries, at such times as the VCOC Investor shall
reasonably request;

 

  b. as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company and its
subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments;

 

  c. as soon as available and in any event within 120 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
subsidiaries as of the end of such year, and consolidated statements of income
and cash flows of the Company and its subsidiaries for the year then ended
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis, except as otherwise noted therein,
together with an auditor’s report thereon of a firm of established national
reputation;

 

  d. to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, actually prepared by the Company
as soon as available; and



--------------------------------------------------------------------------------

  e. copies of all materials provided to the Company’s Board of Directors.

 

  2) Make appropriate officers and/or directors of the Company available
periodically and at such times as reasonably requested by such VCOC Investor for
consultation with the VCOC Investor or its designated representative with
respect to matters relating to the business and affairs of the Company and its
subsidiaries, including, without limitation, significant changes in management
personnel and compensation of employees, introduction of new products or new
lines of business, important acquisitions or dispositions of plants and
equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation;

 

  3) To the extent consistent with applicable law (and with respect to events
which require public disclosure, only following the Company’s public disclosure
thereof through applicable securities law filings or otherwise), inform such
VCOC Investor or its designated representative in advance with respect to any
significant corporate actions, including, without limitation, extraordinary
dividends, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the Restated
Certificate of Incorporation or Amended and Restated By-Laws of the Company, and
to provide such VCOC Investor or its designated representative with the right to
consult with the Company with respect to such actions; and

 

  4) Provide such VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine to be
reasonably necessary under applicable legal authorities promulgated after the
date to qualify its investment in the Company as a “venture capital investment”
for purposes of the United States Department of Labor Regulation published at 29
C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset Regulation”).

The Company agrees to consider, in good faith, the recommendations of the VCOC
Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement.

In the event the VCOC Investor or any of its affiliates transfers all or any
portion of their investment in the Company to an affiliated entity that is
intended to qualify as a venture capital operating company under the Plan Asset
Regulation, such transferee shall be afforded the same rights with respect to
the Company afforded to the VCOC Investor hereunder and shall be treated, for
such purposes, as a third party beneficiary hereunder.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

GRAHAM PACKAGING COMPANY INC. By:  

 

Name:   Title:  

Agreed and acknowledged as of the date first above written:

 

[VCOC INVESTOR] By:                             , its General Partner By:  

 

Name:   Title:  